BICE, C. J.
Confessions of guilt, voluntarily made by a-person, are admissible evidence against him, although, they were made after he was arrested, and whilst his hands were tied with a rope and his feet with a bridle. — Seaborn v. The State, 20 Ala. R. 15 ; Brister v. The State, 26 Ala. R. 107.
Where the trial and conviction occur at the term at which the indictment was found, the ■ court may, at any time during that term, as well after as before the conviction, cause its clerk to endorse on the indictment, “filed,” and to date such endorsement according to the fact, and to sign it; and may also cause an entry to be made on the minutes, that the indictment was returned into, court by the grand jury, and the day on which it was so returned into court. Over such matters the court has control during the term, and may alter, amend, or set them aside, as justice may require. — Saunders v. Coffin, 16 Ala. R. 421.
These plain principles dispose of the present case, and force us to the conclusion that there is no error which can avail the prisoner.
The judgment is affirmed; and as the sentence of conviction has been suspended that the case might be here reviewed, it is adjudged that the prisoner be executed by the sheriff of Walker county, in the manner prescribed by law, on Friday, the 21st day of March, 1856, between the hours of 10 o’clock, A. M., and 4 o’clock, P. M., of that day, by being hanged by the neck until he is dead. And the jailer of Tuskaloosa county must deliver the prisoner to the sheriff of Walker county, on demand made by said sheriff, who must execute this sentence in Walker county.